Citation Nr: 1629475	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  12-11 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and anxiety not otherwise specified (anxiety NOS).

2.  Entitlement to service connection for wounds from shrapnel to the left wrist and upper middle chest.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967, including service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for the claimed disabilities.  

The record reflects that the Veteran has been diagnosed with more than one psychiatric condition.  As such, the Board has restyled the Veteran's claim more broadly to reflect all potential current diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

In May 2012, the Veteran notified the Board that he did not want a Board hearing.

The issue of service connection for wounds from shrapnel to the left wrist and upper middle chest is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record does not show that the Veteran has a current diagnosis of PTSD.

2.  The Veteran has a current diagnosis of anxiety NOS, which is etiologically related to service.



CONCLUSION OF LAW

The criteria for service connection for anxiety NOS have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claim for service connection for a psychiatric disorder, the claim is substantiated and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that he has PTSD from experiences in Vietnam.  He asserts that was hit by shrapnel from a "booby trap" while on patrol one day, and also that one day on patrol he got separated from his unit and feared for his life while he was lost.  See the March 2009 statement; May 2009 stressor statement.

The Board notes initially that the Veteran's DD Form 214 and service personnel record reflect service in Vietnam in the 23rd Artillery Group.  He was awarded a National Defense Service Medal, Vietnam Campaign Medal, Vietnam Service Medal, and two overseas bars.  Inquiry with the Joint Service Records Research Center (JSRRC) in October 2009 showed that a convoy in Battery A, 2nd Battalion, 12th Artillery, 23rd Artillery Group had closed on its destination and that the convoy received a light ambush and that one US soldier was wounded in action.  The Veteran's service treatment records (STRs) are silent for mention of any such wound.

Based upon a review of all the lay and medical evidence, the Board finds that the Veteran does not have a current diagnosis of PTSD.  VA treatment records indicate that in August 2008, a PTSD screening was negative.  In May 2009, the Veteran had a PTSD diagnostic study, and the VA psychologist concluded that he did not meet the diagnostic criteria for PTSD.  In April 2012, the Veteran was afforded a VA PTSD examination and the examining psychologist found that the Veteran experienced traumatic stressors in Vietnam and had resultant intrusive and avoidance symptoms; however, the avoidance symptoms did not meet the diagnostic criteria for PTSD.  As such, a diagnosis of PTSD was not warranted, and without competent evidence of a current diagnosis, service connection cannot be awarded for PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  

The Board finds, however, that service connection for anxiety NOS is warranted.  

In May 2009, the Veteran was seen by VA psychology for an initial consultation.  He reported having intrusive thoughts and recollections regarding combat events in Vietnam.  He was diagnosed provisionally with anxiety disorder NOS related to intrusive thoughts and recollections of Vietnam events.

In the April 2012 VA PTSD examination, the Veteran reported that he got lost from his unit in the jungle in Vietnam and hid under a bush in a state of intense fear.  He also reported that in Vietnam he was part of a convoy when his vehicle was struck by mortar fire and he fell on the ground and was injured.  The Veteran reported having episodes of intense worry that were difficult to control and lasted for an hour or more.  He also endorsed symptoms of restlessness, irritability, suspiciousness, mild memory loss, remote suicidal ideation, and impaired impulse control.  The examiner diagnosed the Veteran with anxiety NOS, and noted that he showed some of the symptoms of generalized anxiety, but that the full criteria were not met.  The examiner opined that the Veteran's anxiety was at least as likely as not attributable to the combat-related events.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek clarification of the April 2012 VA examiner's rationale for why the Veteran's anxiety is related to service.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Thus, as there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," this is a situation where the benefit of the doubt rule applies.  Ashley, 6 Vet. App. at 59; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In resolving all reasonable doubt in the Veteran's favor, service connection for anxiety NOS is warranted.


ORDER

Service connection for anxiety NOS is granted.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

As discussed above with regard to the claim for an acquired psychiatric disorder, the Veteran contends that he was hit by shrapnel in Vietnam while on patrol one day, and that his left wrist and upper chest were injured.  See the May 2009 stressor statements; May 2012 VA Form 9.  Although the Veteran's treatment records are silent for a diagnosis of a scar or other residuals from a shrapnel wound, he is competent to provide evidence of lay observable symptoms.  Moreover, in a November 2009 VA memorandum, a JSRRC response indicated that a convoy in 23rd Artillery Group had closed on its destination and that the convoy received a light ambush, wounding one US soldier.  

As such, the Board finds that the Veteran's statements and evidence of record meet the standard of McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), and a VA examination and medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the existence and etiology of any current disability related to residuals of shrapnel wounds to his left wrist and/or upper chest.  The examiner should review the claims file, and should note that review in the report. 

For each identified disability, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the condition is related to incident, injury, or event in active service.  

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  After completing the above development, and any additional development deemed necessary, readjudicate the claim.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


